    Case 1:19-cv-01774-VEC-SLC Document 130 Filed 02/03/21 Page 1 of 1
                                                          USDC SDNY
                                                          DOCUMENT
                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                             DATE FILED: 2/3/2021
 -------------------------------------------------------------- X
 RODGER JENKINS and GREGORY JONES                               :
                                                                :
                                              Plaintiffs,       :
                                                                :
                            -against-                           :          19-CV-1774 (VEC)
                                                                :
                                                                :                ORDER
 XPRESSPA GROUP, INC.,                                          :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff Jenkins and Defendant have each submitted letter motions and

proposed partial judgments as to Plaintiff Jenkins’ claims, see Dkt. 128, Dkt. 129;

        IT IS HEREBY ORDERED that the parties must appear for a teleconference before the

Court on February 10, 2021, at 11:00 a.m. The parties may dial-in to the proceeding using

(888) 363-4749 // Access code: 3121171# // Security code: 1774#.

        IT IS FURTHER ORDERED that the parties must be prepared to discuss whether good

cause exists for the Court to find that, under Rule 54(b), there is “no just reason for delay” in

issuing a final judgment in favor of Plaintiff Jenkins, and if so, what that purported good cause

is.



SO ORDERED.
                                                                    ________________________
                                                                    _____________________  _____
Date: February 3, 2021                                                 VALERIE CAPRONI
                                                                                  CAPRON    NI
      New York, New York                                             United States District Judge
